Order in so far as it directs defendant Brooklyn Ash Removal Company to furnish defendant Dauntless Towing Line, Inc., with a bill of particulars affirmed, with ten dollars costs and disbursements. (The Steamer Webb, 81 U. S. 406; The L. P. Dayton, 120 id. 337; The J. P. Donaldson, 167 id. 599; The Winnie, 149 Fed. 725; Gilchrist Transp. Co. v. Great Lakes Towing Co., 237 id. 432; The Kunkle Bros., 211 id. 540; The Atlantic City, 241 id. 62; Aldrich v. Pennsylvania R. Co., 255 id. 330.) Particulars to be served within ten days from service of a copy of the order herein. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.